Citation Nr: 9904875	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Waiver of recovery of a loan guaranty indebtedness of 
$15,000.


REPRESENTATION

Appellant represented by:	J. W. Sigafoose, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from August 1959 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse waiver determinations issued 
by the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office Committee on Waivers and 
Compromises (RO).  The original amount of loan guaranty 
indebtedness at issue was $25, 117.07, but the RO previously 
waived $10,117.17 in accordance with the principles of equity 
and good conscience.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been requested or obtained.

2. There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure and sale of the subject 
property resulting in a loan guaranty indebtedness of 
$25,117.07 (with credit for previous waiver by RO, the 
remaining indebtedness is $15,000).

3. The veteran had notice of multiple defaults in making the 
required monthly mortgage payments and of impending 
foreclosure.

4. The evidence shows that the veteran was at fault in the 
creation of the loan guaranty indebtedness.

5. The VA was not at fault in the creation of the loan 
guaranty indebtedness.

6. Considering that $10,117.07 of the indebtedness was 
previously waived, the Board finds that the veteran and 
his co-obligor spouse are able to afford repayment of the 
remaining $15,000.00 without undue financial hardship and 
without compromising their ability to provide themselves 
with the basic necessities of life.



CONCLUSIONS OF LAW

1. There was loss after default of the property which 
constituted the security for the loan.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2. Recovery of the remaining $15,000 of loan guaranty 
indebtedness, plus interest, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. 
§ 5102 (West 1991); 38 C.F.R. § 1.965(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been developed as far as practicable and no 
further assistance is necessary to comply with the duty to 
assist.  Id.


Facts:  In March 1989, the veteran and his co-obligor spouse 
purchased the subject home in Palmdale, California, for 
approximately $130,000, at 10.5 percent interest for a period 
of 30 years with a payment for principal and interest of 
approximately $1,084 monthly, using the veteran's entitlement 
to VA loan guaranty.  The deed of trust which the veteran and 
his spouse executed for the purchase of this property 
contained specific promises to protect and preserve the 
subject property.  At that time, the veteran and his spouse 
also executed a VA assumption policy rider which provided if 
all or any part of the subject property was sold or 
transferred, the loan would be immediately due and payable 
upon transfer of the property securing the loan to any 
transferee unless the acceptability of the assumption or 
transfer of this loan was established by VA or its authorized 
agent.  

Additionally, the VA Report of Home Loan Processed on an 
Automatic Basis, signed by the veteran at the time of 
purchase, specifically stated that the veteran was legally 
obligated to make the mortgage payments called for in his 
mortgage loan contract.  "The fact that you dispose of your 
property after the loan has been made WILL NOT RELIEVE YOU OF 
LIABILITY FOR MAKING THESE PAYMENTS" (emphasis in original).  
The Veteran's Certifications part of this agreement went on 
to state that individuals buying homes with VA guaranteed 
loans often had the mistaken impression that if they sold 
their homes when they moved to another locality or disposed 
of it for any other reason, they were no longer liable for 
the mortgage payments and that liability for these payments 
was then solely that of the new owners.  Even though a new 
owner may agree in writing to assume liability for the 
veteran's mortgage payment, this agreement will not relieve 
you from liability to the holder of the note which you signed 
when you obtained the loan to buy the property.  Finally, 
this section also provided that "unless you are able to sell 
the property to a credit-worthy obligor who is acceptable to 
the VA and who will assume the payment of your obligation to 
the lender and the Veterans Administration, you will not be 
relieved of liability to repay any guaranty claim which the 
VA may be required to pay your lender on account of default 
in your loan payments."  Again, this section provided that 
"THE AMOUNT OF ANY SUCH CLAIM PAYMENT WILL BE A DEBT OWED BY 
YOU TO THE FEDERAL GOVERNMENT" (emphasis in original).  This 
section advised the veteran that if he expected to move from 
the area in which he was now considering the purchase of a 
home and should he be unable to sell such home with the 
purchaser obtaining new financing to pay off his loan, he 
should understand that he would continue to be liable to the 
holder of his mortgage and to VA.

While the veteran and his spouse resided in the subject 
property, all monthly mortgage payments were apparently made 
in a timely manner.  However, the veteran desired a change of 
employment and when he obtained such employment in Iowa, he 
made plans to sell the subject property.  There is on file a 
"rental agreement" dated in November 1990 and signed by the 
veteran, his spouse, and two other individuals (the 
transferees).  Therein, the veteran and his spouse agreed to 
rent the subject home to the transferees, beginning in 
December 1990, for the sum of $1,349 per month, payment to be 
made out to a mortgage company and a cashier/cash receipt was 
to be sent to the veteran to assure the veteran that payments 
were being made on the property.  Rental at an amount 
apparently equal to the monthly mortgage payment was to 
continue through March and, in April 1991, the transferees 
promised to obtain their own financing and thereafter release 
the veteran and his spouse of any obligation on the subject 
property, "including a release of their VA loan."  This 
agreement further stated that if for any reason the 
transferees could not obtain their own financing, then the 
veteran and his spouse "will again assume full obligation and 
ownership of above property."  The veteran and his spouse 
were promised a cashier's check for $2,500 to complete the 
deal (although the actual purpose for these funds is not 
specified).  Contemporaneously with this rental agreement, 
the veteran and his spouse then executed a quit-claim deed 
granting all right, title and interest in the subject 
property to the transferees.  A handwritten note on this deed 
states "this is a boni (sic) fide gift and the grantor 
received nothing in return."  This deed, while executed in 
November 1990, was not apparently recorded in Los Angeles 
County until April 1992.

In 1991, the lender issued several notices of default to the 
veteran at his addresses in Iowa.  In July 1991, a notice of 
default was issued indicating that no payment had been 
received for May 1991.  In August 1991, a notice of default 
was issued indicating no payment had been received for June 
1991.  In November 1991, a notice of default was issued, 
indicating there had been no payment for September 1991.  
These defaults were apparently cured by the transferees who 
had agreed to rent the subject property and later purchase 
it, but the veteran was clearly made aware of a series of 
late payments on the subject home to the lender and clearly, 
in accordance with the terms of the November 1990 rental 
agreement, these transferees had not obtained their own 
financing and completed a formal purchase of the subject home 
by April 1991 as they had promised.  These problems continued 
until the transferees defaulted in making the monthly 
mortgage payments and never again cured and the lender 
proceed with foreclosure action.  The foreclosure sale 
actually occurred in June 1995 and records of that action 
indicate that there was a significant deficiency in terms of 
accrued principle and interest owed at that time.  After 
application of all costs and proceeds of sale, the lender 
submitted a valid claim to VA under its loan guaranty and 
this in turn resulted in the loan guaranty indebtedness 
established against the veteran at more than $25,000.

A January 1997 financial status report indicated that the 
veteran earned approximately $50,000 per year, with gross 
monthly pay which fluctuated but which averaged $4,120 per 
month.  The veteran had purchased another home in 1992 and 
refinanced in 1996 for $67,000 and there was little equity in 
the home.  Another $5,000 loan had been taken out for home 
improvement.  There was a 1995 vehicle purchased for 
approximately $21,000 with a large percentage of this amount 
remaining due.  No amount of monthly debt was listed as past 
due.  This reported indicated that there was $207 left over 
after payment of all expenses from net monthly income.

In May 1997, the veteran testified at a personal hearing at 
the RO.  He indicated that he desired to obtain employment in 
his home state of Iowa and when such employment was offered 
him, he thought about selling the home subject to VA loan 
guaranty.  He met an individual while playing golf who said 
he would be interested in the home as a rental property.  
This individual showed the veteran several deeds to other 
properties demonstrating that he owned other rental 
properties.  The veteran  followed this individual's advice 
and they prepared a rental agreement for the amount of the 
monthly payment until the other individual could get his own 
financing at which time it was their agreement that the 
veteran be released from his loan and liability to VA.  The 
veteran did not consult an attorney and trusted the 
individual he was dealing with.  He said that, at the last 
minute, this individual proposed that the veteran and his 
spouse sign a quit-claim deed to him and that this would make 
their transaction easier.  This individual later brought in 
another friend who was a business partner and all parties 
signed the rental agreement.  After he deeded the home to 
these two individuals with the lease agreement, he moved to 
Iowa.  He said that right away, the transferees were late 
with payments and that he was notified of this by the lender.  
He would contact these individuals who would assure him that 
they would cure the defaults and defaults were in fact cured.  
This continued to occur for three to three and one half 
years.  On several occasions, the veteran actually received 
formal notices that his loan had gone into default.  Before 
he lost contact with the principal renter, he had another 
phone conversation where he inquired as to why these house 
payments were always late and this individual told him that 
he no longer had anything to do with that home and that he 
had turned it over to the other partner who had signed their 
agreement.  The veteran stated that the next thing he knew, 
he got a letter stating that the subject property "is going 
to be sold on the courthouse steps of LA."  At that point, he 
again attempted to contact one of the individual renters but 
his attempts to locate him or to bring a civil action against 
him had not been successful.  

Also during this hearing, the veteran testified regarding his 
personal finances and indicated that requiring repayment of 
the entire indebtedness would cause financial hardship.  A 
financial status report had been submitted and there were 
certain changes.  Because he had taken a different job which 
required long distance driving, he had purchased a new 
economy automobile for about $13,000, financed over a period 
of 60 months.  He believed the payment would be $228 monthly.  
His spouse had had an increase in employment income of $159 
gross pay per month.  He was to have reduced income.

In the March 1998 notice of disagreement, VA was informed 
that the veteran had returned to his original employment 
which he had held at the time the original financial 
statement was provided, indicating that the income reported 
on that statement was now applicable.  It was also pointed 
out that the RO had simply added the veteran's spouse's gross 
monthly pay increase to the financial status report without 
accounting for taxes and other required deductions.  It was 
indicated that they were obligated for monthly installment 
payments amounting to $1,508.  It was also pointed out that 
in addition to the veteran's current retirement fund of 
approximately $31,000, he likely had some rights in a former 
retirement plan from Southern California Edison where he had 
been employed for eight years.


Law and Regulations:  The law and regulations authorize a 
waiver of collection of loan guaranty indebtedness from a 
veteran where both of the following factors are found to 
exist:  (1) After default, there was a loss of the property 
which constituted security for the loan; and (2) collection 
of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
veteran or the Government.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements which are not intended to be all-
inclusive:  (1) The fault of the debtor; (2) balancing of 
fault between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of any 
existing benefits; (5) the unjust enrichment of the veteran; 
and (6) whether the veteran changed positions to his 
detriment in reliance upon a grant of VA benefit.  
38 U.S.C.A. § 5301; 38 C.F.R. § 1.965(a).  In evaluating 
whether equity and good conscience necessitates a favorable 
waiver decision, the Board must consider all the specifically 
enumerated elements which are relevant in the particular 
case.

"Fault of the debtor" is simply defined to be where actions 
or inaction of the debtor contributes to creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  So defined, the concept does 
not constitute bad faith or fraud and does not contemplate 
any action or omission or moral turpitude or wrongdoing.  
Simply stated, any action or inaction of the debtor which 
contributes to the creation of the debt, constitutes fault.


Analysis:  As the RO has already concluded, there is simply 
no evidence in this case that the loan guaranty indebtedness 
arose as a result of any fraud, misrepresentation, or bad 
faith on the veteran's part.  However, contrary to the RO's 
stated conclusion, the Board finds that the veteran is 
clearly at fault in the creation of the loan guaranty 
indebtedness at issue in this case.  Without question, the 
circumstances under which the veteran and his co-obligor 
spouse disposed of the subject home in Palmdale, California, 
constituted a significant departure from the reasonably 
prudent financial management which would be expected of any 
ordinary individual when dealing with a valuable piece of 
real estate which had recently been purchased for 
approximately $130,000.  The veteran's action in simply quit-
claiming the subject home to two individuals in exchange for 
unsecured promises to pay rent, to later obtain financing, to 
pay off the veteran's loan, and to secure the veteran a 
release of liability, was an act of extremely poor financial 
management regarding a valuable asset for which the veteran 
had promised to pay and to indemnify VA for any future losses 
which might occur.  Those actions were clearly in breach of 
the contractual obligations which the veteran incurred at the 
time he purchased the subject property as detailed above.  
The deed of trust contained the veteran's specific promises 
to protect and preserve the property and the VA assumption 
policy rider specifically stated that if the veteran sold or 
transferred the property, the loan balance proceeds would be 
immediately due and payable upon transfer if the transferee's 
financial acceptability was not first reviewed and approved 
by VA.  

While it is factually true that the actual default in making 
the monthly mortgage payments was caused by the two 
transferees, the evidence on file clearly shows that the 
veteran directly facilitated his transferees nonperformance 
by the manner in which he conveyed the property to them.  By 
directly conveying all right, title and interest to the 
transferees by quit-claim deed without retaining any form of 
security interest in the subject property itself, the veteran 
essentially abandoned the home into the possession of two 
individuals on the sole basis of their oral and written 
promises to pay, to refinance, and to relieve him of VA 
liability. 

Moreover, shortly after this unsatisfactory transfer was 
accomplished, the veteran was clearly made aware of his 
transferees unreliability by their numerous and repeated 
failures to actually make the required monthly mortgage 
payments.  He received formal notices of default from the 
lender on at least three occasions.  In accordance with the 
November 1990 rental agreement, it is clear that the 
transferees did not refinance the subject home, pay off the 
loan, or get the veteran a release of liability from VA by 
April 1991 as they had promised since, as clearly shown by 
the evidence on file, the transferees continued in their 
"renter status" for several more years before they eventually 
defaulted for good in making the monthly mortgage payments.  
The veteran testified at the personal hearing that he 
received notices of default, that he was routinely in contact 
with the transferees and that he was eventually notified the 
subject home was "going to be sold on the courthouse steps of 
LA."  

Collectively, these actions of the veteran and his co-obligor 
spouse clearly contributed to the creation of the debt and 
constitute fault.  While the transferees themselves certainly 
failed to fulfill all of their promises to the veteran, under 
the facts and circumstances of this case, the Board could not 
conclude that the veteran was entirely without fault.  There 
is no evidence or argument presented that VA was in any way 
at fault in creating the loan guaranty indebtedness at issue.  

While perhaps not significant, it is noteworthy that, 
pursuant to the terms of the rental agreement, the veteran 
received or was to receive a payment from his transferees of 
$2,500 at the time that the subject home was delivered into 
their possession.  Since all other payments made by the 
transferees to the lender appeared to have been for the 
monthly mortgage payments, the Board might fairly conclude 
that to waive all of the loan guaranty indebtedness at issue 
would unjustly enrich the veteran to the extent of that 
$2,500 payment, assuming the veteran received it.  
Additionally, the Board finds that the factors of equity and 
good conscience including a defeat of the purpose of any 
existing benefits and whether the veteran changed positions 
to his detriment in reliance upon a granted VA benefit are 
not for application in this case.  The sole remaining issue 
for consideration is undue hardship of collection on the 
debtor.  

It is contended by and on behalf of the veteran that 
requiring repayment of the remaining $15,000 of the loan 
guaranty debt would cause financial hardship.  The most 
recent financial status report from January 1997 appears to 
be accurate.  While the veteran had a loss of income which 
was discussed during the May 1997 hearing, VA was later 
informed that he had returned to his position as a lineman 
which was his position at the time the original financial 
statement was provided.  That statement clearly implies that 
his wages are at least as high as were originally reported in 
the January 1997 financial status report.  Additionally, it 
was reported during the personal hearing that the veteran's 
spouse had a gross monthly increase in pay of $159.  
Deducting 28 percent of this amount as a reasonable estimate 
for deductions for taxes, leaves a net monthly increase of 
$115.  Adding this $115 to the reported balance left over 
after payment of all monthly expenses from net monthly income 
reveals that the veteran and his co-obligor spouse have over 
$300 left over each month after payment of all expenses.  
Over a period of up to 60 months, this is a sufficient amount 
of income to repay the outstanding loan guaranty indebtedness 
of $15,000.

The Board concludes that this amount may be recovered from 
the veteran without causing undue financial hardship in 
consideration of all of the evidence on file and in 
consideration of the fact that the RO had previously waived 
more than $10,000 of the original indebtedness.  This 
conclusion is also supported by the fact that the veteran was 
financially able to afford the purchase of new motor vehicles 
in 1995 and 1997, the latter vehicle for an amount of $13,000 
over a period of 60 months which is close to the amount and 
circumstances of repayment for the veteran to repay his loan 
guaranty debt.  The Board notes that no debt or monthly 
obligation listed has any amount past due and the veteran is 
expected to accord an obligation to the Government the same 
degree of fidelity and responsibility accorded to any other 
debt.  

While the circumstances surrounding the default and 
foreclosure of the subject home in this case are indeed 
unfortunate, the loan guaranty indebtedness at issue could 
have been entirely avoided with the exercise of reasonably 
prudent financial management on the veteran's part.  The 
Government has forgiven a significant portion of that debt 
and the Board finds that the veteran is able to afford 
repayment of the remaining amount.  In accordance with the 
principles of equity and good conscience, it would not be 
unfair or inequitable to recover the remaining $15,000 of 
indebtedness with interest.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 1.965(a).


ORDER

Waiver of recovery of remaining loan guaranty indebtedness of 
$15,000, plus interest, is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

